                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

       v.                       Case No. 3:16-CR-30011-001

PATRICIA GAYLE LEWIS-ZUBKIN                                                       DEFENDANT

                                           ORDER

       The Court has received a report and recommendation (Doc. 270) from United States

Magistrate Judge Mark E. Ford. No objections have been filed, and the deadline to file objections

has passed. The Magistrate recommends that the Court deny Defendant’s motion to vacate. The

Court has conducted careful review of this case. The report and recommendation is proper,

contains no clear error, and is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant’s motion to vacate (Doc. 261) is DENIED,

and her petition is DISMISSED WITH PREJUDICE. No certificate of appealability shall issue.

       Judgment will be entered accordingly.

       IT IS SO ORDERED this 9th day of April, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
